Case: 16-50456      Document: 00514020347         Page: 1    Date Filed: 06/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit
                                    No. 16-50456                                  FILED
                                  Summary Calendar                             June 5, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

DEXTER DARNELL HEWITT, Also Known as Dexter Curnell Hewitt,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:07-CR-149-1




Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *

       Dexter Hewitt, federal prisoner # 83401-180, seeks to proceed in forma



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50456     Document: 00514020347      Page: 2   Date Filed: 06/05/2017


                                  No. 16-50456

pauperis (“IFP”) on appeal of the denial of his self-styled motion “to recall [the]
mandate pursuant to Rule 32(i)(3)(B)” of the Federal Rules of Criminal Proce-
dure. By moving to proceed IFP, Hewitt is challenging the district court’s certi-
fication that his appeal is not taken in good faith.        See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a)(5).

      According to Hewitt, the district court violated Rule 32 and denied him
due process by failing to rule on his request for a downward variance at sen-
tencing. He also contends that the court erred in determining that he was a
career offender under the Sentencing Guidelines. Hewitt does not address the
district court’s determination that it lacked authority to grant relief on his
motion. Because he does not contest the district court’s reasons for denying
the motion and certifying that the appeal was not taken in good faith, he has
abandoned any challenge to the certification decision and has failed to show
that the appeal raises a nonfrivolous issue. See Brinkmann v. Dallas Cty. Dep-
uty Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983).

      The motion for leave to proceed IFP is DENIED, and the appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                        2